Citation Nr: 1413626	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, including as secondary to service-connected pes planus. 

2.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected pes planus. 

3.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected pes planus. 

4.  Entitlement to service connection for groin disorder, including as secondary to service-connected pes planus.

5.  Entitlement to service connection for a disorder of the toes, including as secondary to service-connected pes planus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to July 1988. This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for groin disorder and for a disorder of the toes are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent probative evidence is in relative equipoise with regard to whether the Veteran has a bilateral ankle disorder which is secondary to the service-connected pes planus. 

2.  The competent probative evidence is in relative equipoise with regard to whether the Veteran has a bilateral knee disorder which is secondary to the service-connected pes planus. 

3.  The competent probative evidence is in relative equipoise with regard to whether the Veteran has a lumbar spine disorder which is secondary to the service-connected pes planus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder, as secondary to service-connected pes planus, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a bilateral knee disorder, as secondary to service-connected pes planus, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for a lumbar spine disorder, as secondary to service-connected pes planus, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable outcome set out below with regard to the claims adjudicated by this decision, no additional assistance is required from VA to support the Veteran's claims.  

The Veteran is claiming that he currently has a lumbar spine disorder, a bilateral knee disorder and a bilateral ankle disorder, all secondary to his service connected pes planus.  Associated with the claims file are opinions from medical professionals which address the etiology of the Veteran's lower back, knee and ankle disorders.  

An April 2003 VA examination found lumbar intervertebral degenerative disc disease, with radiculopathy toward the right hip.  The examiner opined the back disorder was aggravated by the Veteran's nearly morbid obesity.  The examiner found that flat feet were not known to cause degeneration of discs and osteophytes and a degenerative process in the spine.  

In February 2005, a physician's opined that the Veteran's back problems could very possibly be service connected for pes planus.  

In August 2005, a private physician wrote that one of the most significant sequelae of the Veteran's flat feet was his abnormal gait.  The physician stated that over the years, the abnormal gait has had a significant effect on the Veteran's knees and his knee problems have subsequently resulted in significant lumbar problems.  The physician reported that superimposed on this were problems with diabetes and diabetes associated mononeuritis multiplex.  

An August 2005 VA examiner diagnosed degenerative disc disease of the lumbar spine and opined this was not linked to the pes planus.  The rationale provided was that the Veteran had multiple other problems along with his back and the examiner was not aware of pes planus ever having an effect on the back.  

In September 2005, a nurse opined that the Veteran had gait disturbance due to his pes planus and this had impacted his knees, which in turn caused lower back pain.  

In September 2005, a private physician wrote that the Veteran had pes planus, which was significantly worsened by diabetic neuropathy which caused a very flapping gait.  Due to the abnormal gait, the Veteran developed degenerative changes of the back.  

The report of a September 2006 VA examination resulted in pertinent diagnoses of bilateral ankle pain and bilateral knee strain.  The examiner opined that the ankle problems were not caused by the Veteran's pes planus.  The rationale was that the Veteran's gait problems were more likely due to other comorbid illnesses such as diabetic neuropathy, fibromyalgia, and gout rather than the flat feet.   

VA examinations conducted in April 2011 resulted in negative etiology opinions for the ankle, knees, and back on a direct and secondary basis.  The rationale was that there were no chronic ankle, knees, and/or back disorders documented in the service treatment records and, while the Veteran's gait was abnormal, the gait demonstrated at the time of the examination was not productive of low back and knee injuries.  

In November 2012, a VA examiner opined that pes planus rarely caused any complications other than pain.  The bilateral ankle disorder was directly caused by trauma and was not related to the pes planus.  The Veteran had multiple nonservice-connected comorbidities, including diabetes mellitus, osteoarthritis, and gout which were aggravating the pes planus.  The examiner found that the pes planus was not aggravating the comorbid disorders.  The examiner also determined that the bilateral knee condition and low back disorder were not aggravated by the service-connected pes planus for the same reason the ankle was not linked.  The pes planus was aggravated by the comorbidities and not the other way around.  

The Board obtained an expert medical opinion regarding the etiology of the ankle, knees and back complaints in 2013.  The physician reviewed the medical evidence and then opined that the ankles, knees, and back complaints were secondary to an altered gait which was attributed to the service-connected pes planus.  The examiner noted that there were other comorbidities affecting the Veteran's gait, but he was unable to determine the extent that these disorders had on the gait, without resort to speculation.  The examiner supported his opinion that pes planus was productive of an altered gait via citations to several medical treatises and internet articles. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the above, the Board finds that the probative value of the evidence supporting the Veteran's claims of entitlement to service connection for a bilateral ankle disorder, a bilateral knee disorder, and a low back disorder is in relative equipoise with the evidence against the claims.  Accordingly, service connection is warranted for the bilateral ankle disorder, the bilateral knee disorder, and the low back disorder.  


ORDER

Service connection for a bilateral ankle disorder secondary to service-connected pes planus is granted. 

Service connection for a bilateral knee disorder secondary to service-connected pes planus is granted.
 
Service connection for a lumbar spine disorder secondary to service-connected pes planus is granted.


REMAND

The Veteran is claiming entitlement to service connection for a groin disorder and a toe disorder.  In February 2013, the Veteran submitted additional medical records, which had not been reviewed by the RO.  The evidence was not accompanied by any waiver of review by the RO.  The issues of entitlement to service connection for a groin disorder and for a toe disorder must be remanded to allow the RO to review this evidence.  See 38 C.F.R. § 20.1304 (2013).

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for a toe disorder and a groin disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


